Moule, J.
On March 4, 1952, the defendant was sentenced to an indeterminate term in Attica State Prison of one-day-to-life for carnal abuse of a child in violation of section 483-a of the Penal Law. In 1966 he was remanded for resentence because he had not been given a psychiatric examination prior to sentencing as required by section 2189-a of the Penal Law. He was examined and then resentenced to one-day-to-life. On November 30,1967, this court vacated the resentence because the medical report was insufficient and defective, and the matter was *58remitted for a new and current psychiatric examination and resentence. (People v. Schaap, 28 A D 2d 1202.) On April 19, 1968, the Ontario County Court ordered the required examination. The defendant applied for and was granted permission to employ a psychiatrist at county expense. All examinations were completed prior to February 6,1969, on which date a hearing as required in People v. Bailey (21 N Y 2d 588) was conducted. On February 26,1969, defendant was again resentenced for a term of one-day-to-life from which he appeals.
The question presented to us is whether the reports and hearing prior to the resentence established that the defendant was capable of being benefited by further confinement or would be .a danger to society if released (People v. Bailey, supra).
On the hearing one of the psychiatrists testified that in May, 1968 he examined the defendant who admitted episodes of pedophilic behavior and showed no particular concern about them. In December, 1968 the psychiatrist again examined the defendant. He stated that defendant was a single man about 60 years of age who was a pedophiliac and exhibited a pattern of behavior which was a problem for society, being attracted to girls between the ages of 10 and 13. The psychiatrist found that defendant did not recognize his problem and that it did not yield to psychiatric treatment. He felt that defendant’s behavior might very well be repeated and that the defendant if released would be a threat to society.
Another psychiatrist testified that he also examined the defendant in May, 1968 and again in December, 1968. He stated that defendant would be a risk to society as the acts of pedophilia might be repeated. He could not say that defendant actually would be a risk if released, but he felt it was likely that defendant would again engage in violent sexual conduct. It is significant that this psychiatrist noted that defendant had been paroled from Attica in 1962, 10 years after his initial sentence, and had violated his parole within three months by stopping a 10-year-old girl on the way to school and embracing and kissing her. It was his opinion that psychiatric treatment would not produce a change and that the danger of defendant’s repeating his sexual behavior would still exist if he was in the community.
The psychiatrist who was retained for the defendant diagnosed the defendant’s problem as pedophilia. He said the defendant would not benefit from psychotherapy and that this type of problem generally does not; also, that the prognosis for recovery is notably long. He believed it was unlikely defendant would commit such an act again but that it could not be guaranteed.
*59It appears from the testimony of all three psychiatrists that they can do nothing further to help him and that there is no reason to assume that his condition will improve other than hy the aging process.
The hearing established that defendant would be a danger to society if released and he should not be. Under People v. Bailey (21 N Y 2d 588, supra), he should be detained for as long as is necessary, because no other reasonably safe alternative can be found. Perhaps releasing the defendant under supervision would be proper. This court lacks the power to do so, but suggests that the Parole Board consider the defendant’s case with a view toward that possibility.
The judgment of resentence should be affirmed.